Citation Nr: 1117780	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-46 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease with atrial fibrillation.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 60 percent evaluation for coronary heart disease.  

In August 2010, the Board remanded the case for further development.  In doing so, the Board noted that in light of decision of the United States Court of Appeals for Veterans Claims in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a TDIU was part of a claim for a higher rating when it is raised by the record or asserted by the Veteran, the Board has also included that issue on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran experienced two episodes of acute congestive heart failure in 2009; however, chronic congestive heart failure; or, workload of 3 METS or less; or, left ventricular dysfunction with an ejection fraction of less than 30 percent has not been objectively demonstrated.  

2.  Service connection is in effect for coronary artery disease with atrial fibrillation (60 percent); and diabetes mellitus type 2 (20 percent); for a combined rating of 70 percent.

3.  The preponderance of the evidence shows that the Veteran's service-connected disabilities are not shown to preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2010).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

A recent decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In conjunction with the increased rating claim for a heart disability and TDIU, the Veteran was provided VCAA notice in August 2010.  This letter informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence. The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of VCAA notice, the claims were readjudicated by way of a supplemental statement of the case in April 2011.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims folder contains service treatment records, VA medical evidence, and private medical evidence.  After undergoing a VA examination of the heart in January 2009, his claim was re-reviewed by a VA physician in October 2010.  In the August 2010 VCAA letter, the Veteran was invited to submit any additional private treatment records from the Birmingham skilled nursing facility however none were forthcoming.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Claim for Higher Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's service-connected coronary artery disease with atrial fibrillation associated with type 2 diabetes mellitus is currently assigned a 60 percent evaluation under Diagnostic Code 7010-7005.  Under 38 C.F.R. § 4.104, Diagnostic Code 7005, a 60 percent evaluation contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  The next higher (and maximum) evaluation of 100 percent contemplates documented coronary artery disease (Code 7005) or myocardial infarction (Code 7006) resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005 (2010). 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

A 2008 adenosine nuclear stress test showed a small area of moderate apical ischemia with left ventricle ejection fraction of 56 percent and no evidence of regional wall motion abnormalities.  Diagnosis was atrial fibrillation well-controlled with current medications.  See January 2009 VA examination report.

An August 2008 electrocardiogram showed first degree AV-block, left axis deviation, left atrial enlargement, poor R-wave progression, and anterior T-Wave inversions with possible ischemia.  See January 2009 VA examination report.

An echocardiogram conducted in November 2008 showed a left ventricular ejection fraction of 30 percent.  The October 2010 examiner indicated that the drop in ejection fraction was tachycardia induced cardiomyopathy.  

According to a January 2009 VA examination report, the examiner indicated that the Veteran's new onset of coronary artery disease and atrial fibrillation is at least as likely as not related to his history of poorly controlled diabetes.  It was noted that it was difficult for the Veteran to participate in stress testing to obtain a METS level due to unwillingness to participate as a result of severe dementia.  Estimated METS was 4-5.  The examiner noted that the Veteran was able to walk up the stairs without any symptoms.  There was no evidence of congestive heart failure.  

A private discharge summary report dated in May 2009 shows that the Veteran received treatment for acute diastolic heart failure due to medication noncompliance with a combination of paroxysmal atrial fibrillation.  

Pursuant to the Board's August 2010 remand, the Veteran was afforded a VA examination.  However it was learned that the Veteran was admitted into a nursing home due to his dementia in November 2009.  As such, his case was reviewed by a VA examiner.  In this regard, according to an October 2010 VA opinion, the examiner noted that, in February 2009 and April 2009, the Veteran was admitted to a private hospital due to congestive heart failure.  After a thorough review of the Veteran's claims folder, the examiner observed that since the 2009 diagnoses of heart failure, there have been no new cardiac symptoms, acute cardiac illnesses, or surgeries.  The examiner further stated that there is no documentation of chronic congestive heart failure and/or left ventricular dysfunction.  The examiner pointed out that the medical evidence reflected that the Veteran had a steady gait and ambulated without any assistive devices.  The examiner further stated that it was medically contraindicated to test the Veteran's METS and the estimated METS are still 4-5, given no evidence of any new cardiac symptoms.

On review, the Board finds that an evaluation in excess of 60 percent for the Veteran's coronary artery disease is not warranted.  In this regard, despite the Veteran having been diagnosed with acute coronary heart failure in 2009, there is no evidence of chronic congestive heart failure to warrant a higher evaluation under Diagnostic Code 7005.  Also, the Veteran's estimated METS are 4-5, thus there is no evidence of a workload of 3 METs or less.  Finally, there is no evidence of an ejection fraction of less than 30 percent.  As noted by the October 2010 examiner, there was a drop in ejection fraction to 30 percent on a November 2008 e echocardiogram; however it was felt to be due to tachycardia induced cardiomyopathy.  It was noted that a prior workup in 2008 showed a normal left ventricular ejection fraction of 56 percent.  In any event, the examiner specifically stated that there is no documentation of left ventricular dysfunction.  A higher evaluation for coronary artery disease is therefore not warranted.

III.  TDIU Claim

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).  Consideration may not be given to the impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.

In this case, the Veteran is service-connected for coronary artery disease with atrial fibrillation (60 percent); and diabetes mellitus type 2 (20 percent); for a combined rating of 70 effective from August 26, 2008.  Therefore, as of August 2008, the Veteran met the schedular criteria for a TDIU.

Notwithstanding, it is the policy of the VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service- connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). Therefore, the Board must evaluate whether there are circumstances in the appellant's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based upon individual unemployability, due solely to the Veteran's service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

On review of all evidence, the Board finds that the preponderance of the evidence is against entitlement to a TDIU.  Although the Veteran exhibits some employment impairment due to his service-connected diabetes mellitus and coronary artery disease, the Board finds that the level of impairment to the Veteran's employment is adequately reflected in the disability evaluations the Veteran currently receives.  Significantly, the October 2010 VA examiner opined that the Veteran's heart disability, either alone or in combination with his diabetes mellitus, did not impact his ability to secure or maintain a gainful occupation.  Instead, the examiner cited the Veteran's nonservice-connected dementia as the basis for his unemployabilty.  Thus, the overall evidence indicates that the Veteran has significant employment impairment due to his non service-connected dementia.  Indeed, to reiterate, the October 2010 examiner opined that the Veteran's progressive dementia impacts his ability to secure or maintain employment.  

The RO determined that the Veteran was not unemployable due to his service-connected disabilities alone and decided not to refer the case to the Director of Compensation and Pension for an extra-schedular determination.  The Board is in agreement with that assessment.  The Board concludes that the Veteran's service-connected disabilities have not been so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the evidence of record reflect that his service-connected disabilities would render him individually unable to follow any substantially gainful occupation.  

Because a preponderance of the evidence is against assigning a TDIU in this case, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).  Therefore, the claim of entitlement to a TDIU must be denied.


ORDER

Entitlement to an evaluation in excess of 60 percent for coronary artery disease with atrial fibrillation is denied.

Entitlement to a TDIU is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


